Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF December 13, 2006 Date of Report (Date of earliest event reported) NYSE Group, Inc. (Exact name of registrant as specified in its charter) Delaware 001-32829 20-2786071 (State or other jurisdiction of in- (Commission File Number) (IRS Employer corporation) Identification No.) 11 Wall Street New York, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (212) 656-3000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [X] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [X] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS On December 13, 2006, John A. Thain, Chief Executive Officer of NYSE Group, Inc., will be giving a presentation at the Goldman Sachs Financial Services CEO Conference. The slides to be made available in connection with that presentation include certain updated statistical information with respect to NYSE Hybrid Market SM and are attached as Exhibit 99.1 hereto and incorporated herein by reference. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Exhibit Number Description 99.1 Slide presentation to be made available in connection with the presentation to be made by John A. Thain, Chief Executive Officer of NYSE Group, Inc., at the Goldman Sachs Financial Services CEO Conference on December 13, 2006. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NYSE GROUP, INC. Dated: December 13, 2006 By: /s/Nelson Chai Name: Nelson Chai Title: Executive Vice President and Chief Financial Officer
